Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment

3.	The amendments filed on 11/29/2022 have been fully considered and are made of record.
	a. Claim 1 has been amended.

Response to Arguments

4.	Applicant’s arguments filed on 11/29/2022 have been considered but are moot because new ground of rejection has been applied to amended limitations for independent claim 1.
Claim Rejections - 35 USC § 103

5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claim(s) 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Masui et al. (Patent NO. US 5,146,164 A; hereinafter Masui) in view of IIJIMa et al. (Pub NO. US 2021/0215639 A1; hereinafter Iijima).
Regarding Claim 1, Masui teaches an eddy current flaw detection apparatus (apparatus in Fig. 1 and Fig. below; See Col. 2, Line 65 to Col. 3, Line 67) comprising:
a pair of detecting coils (L1 and L4 in Fig. 1 and Fig. below; See Col. 2, Line 65 to Col. 3, Line 67) arranged in contactless (L1 and L4 are contactless in Fig. 1 and Fig. below; See Col. 2, Line 65 to Col. 3, Line 67) and coaxially spaced (L1 and L4 are coaxially spaced in Fig. 1 and Fig. below; See Col. 2, Line 65 to Col. 3, Line 67) relation with a specimen (specimen 1 in Fig. 1 and Fig. below; See Col. 2, Line 65 to Col. 3, Line 67); and
a bridge circuit (circuit in Fig. 6; See Col. 1, Lines 35-45) two sides of which are constituted by the detecting coils (bridge circuit is in two sided on detecting coils La and Lb in Fig. 6; See Col. 1, Lines 35-45) so that magnetic fields generated by these detecting coils are in opposite phases to each other (See Col. 1, Lines 35-45), wherein
a pair of exciting coils (L2 and L3 in Fig. 1 and Fig. below; See Col. 2, Line 65 to Col. 3, Line 67) are arranged in a coaxial relation with the detecting coils (L2 and L3 are axially spaced from L1 and L4 and L1 in Fig. 1 and Fig. below; See Col. 2, Line 65 to Col. 3, Line 67), and
a distance between the detecting coil and the exciting coil adjacent thereto is set to a distance where a phase (distance are set so that currents of two coils opposes each other and cancel out; See Col. 3, Lines 10-27) between an eccentricity-induced or vibration-induced noise signal (See Col. 1, Lines 20-65) which is excited in the exciting coil and detected by its adjacent detecting coil (current generated in exciting coil L2/L3 and resistance/inductance of detecting coils L1/L4 are detected; See Col. 1, Lines 45-65; See Col. 3, Lines 5-27), and an eccentricity-induced or vibration-induced noise signal which is excited in the detecting coil and detected by the detecting coil changes (signal/noise opposes each other, therefore noise changes and generated by field of detecting coils; See Col. 1, Lines 45-65; See Col. 3, Lines 10-27).

    PNG
    media_image1.png
    830
    905
    media_image1.png
    Greyscale

Masui teaches exciting coils and detecting coils (See Fig. 1 and Fig. above),
But Masui is silent about them being arranged in a manner to sandwich therebetween;
Iijima teaches exciting coils (21 in Fig. 3 and Fig. below; See [0131]) are arranged outside the detecting coils (exciting coils 21 are arranged outside of detection coils 22 in Fig. 3 and Fig. below; See [0128]-[0131]) in a manner to sandwich the detecting coils therebetween (excitation coils 21 sandwich detection coils 22 in Fig. 3 and Fig. below; See [0128]-[0131]);

    PNG
    media_image2.png
    355
    858
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the arrangement of Masui by rearranging in a manner to sandwich therebetween, as taught by Iijima in order to easily determine magnetic body state (Iijima; [0006]).
Furthermore, pursuant to MPEP 2144.04 Legal Precedent as Source of Supporting Rationale, VI. REVERSAL, DUPLICATION, OR REARRANGEMENT OF PARTS, the Rearranging/shifting the position of the exciting coils with respect to the detecting coils does not modify the operation of the sensor in a novel manner, therefore, components’ positions rearrangement has not patentable weight (see “In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950)). Additionally, rearranging the component positions is an obvious design choice (see “In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975)). 

Regarding Claim 2, Masui in view of Iijima teaches the eddy current flaw detection apparatus according to Claim 1. Masui further teaches wherein
the distance between the detecting coil and the exciting coil adjacent thereto is set to a distance where the eccentricity-induced or vibration-induced noise signal which is excited in the exciting coil and detected by its adjacent detecting coil (See Col. 1, Lines 45-65), and the eccentricity-induced or vibration-induced noise signal which is excited in the detecting coil and detected by the detecting coil are in opposite phases to each other (See Col. 1, Lines 35-45). 
Regarding Claim 3, Masui in view of Iijima teaches the eddy current flaw detection apparatus according to Claim 1. Masui further teaches wherein
a phase of an AC power (See Col. 3, Lines 28-35) applied to the exciting coil is converted such that the eccentricity-induced or vibration-induced noise signal which is excited in the exciting coil by the application of the AC power (See Col. 1, Lines 35-45) and detected by its adjacent detecting coil (See Col. 1, Lines 45-65), and the eccentricity-induced or vibration-induced noise signal which is excited in the detecting coil by the application of the AC power () and detected by the detecting coil are in opposite phases to each other (See Col. 1, Lines 35-45). 
Regarding Claim 4, Masui in view of Iijima teaches the eddy current flaw detection apparatus according to Claim 3. Masui further teaches further comprising an oscillator;
 a power amplifier (23 in Fig. 1; See Col. 3, Lines 28-35) for amplifying an AC output from the oscillator (oscillator 90 in Fig. 1; See Col. 3, Lines 28-35);
a phase converter (22A in Fig. 1) for excitation which converts the phase of the AC output from the oscillator (); and
a power amplifier for excitation which amplifies an AC output from the phase converter for excitation, wherein the power amplifier applies the AC power to the detecting coil (See Col. 3, Lines 28-45), and
the power amplifier for excitation applies the AC power to the exciting coil (See Col. 3, Lines 28-45). 

Allowable Subject Matter

7.	Claims 5-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
8.	Regarding Claim 5, none of the prior art fairly teaches or suggests the eddy current flaw detection apparatus according to Claim 1, wherein
the specimen is a round bar,
 the detecting coil and the exciting coil are encircling coils, and
 the distance between the detecting coil and the exciting coil adjacent thereto is set based on a difference between an outside diameter of the round bar and an inside diameter of the detecting coil and the exciting coil.
Claim 9 depends on claim 5, therefore claim 9 also have allowable subject matter.
9.	Regarding Claim 6, none of the prior art fairly teaches or suggests the eddy current flaw detection apparatus according to Claim 2, wherein the specimen is a round bar,
 the detecting coil and the exciting coil are encircling coils, and
 the distance between the detecting coil and the exciting coil adjacent thereto is set based on a difference between an outside diameter of the round bar and an inside diameter of the detecting coil and the exciting coil. 
Claim 10 depends on claim 6, therefore claim 10 also have allowable subject matter.
10.	Regarding Claim 7, none of the prior art fairly teaches or suggests the eddy current flaw detection apparatus according to Claim 3, wherein
 the specimen is a round bar,
 the detecting coil and the exciting coil are encircling coils, and
 the distance between the detecting coil and the exciting coil adjacent thereto is set based on a difference between an outside diameter of the round bar and an inside diameter of the detecting coil and the exciting coil.
Claim 11 depends on claim 7, therefore claim 9 also have allowable subject matter.
11.	Regarding Claim 8, none of the prior art fairly teaches or suggests the eddy current flaw detection apparatus according to Claim 4, wherein
 the specimen is a round bar,
 the detecting coil and the exciting coil are encircling coils, and
 the distance between the detecting coil and the exciting coil adjacent thereto is set based on a difference between an outside diameter of the round bar and an inside diameter of the detecting coil and the exciting coil.
Claim 12 depends on claim 8, therefore claim 12 also have allowable subject matter.

Conclusion

12.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZANNATUL FERDOUS whose telephone number is (571)270-0399. The examiner can normally be reached Monday through Friday 8am to 5pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phan Huy can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZANNATUL FERDOUS/Examiner, Art Unit 2858                                                                                                                                                                                                       

/ALVARO E FORTICH/Primary Examiner, Art Unit 2858